DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 10 August 2022, the claims and drawings were amended. Based on these amendments, the objections to the drawings and claims set forth in the previous office action have been withdrawn. In addition, the double patenting rejections have been withdrawn based on the terminal disclaimer filed on 10 August 2022.

Claim Objections
Claims 8-9 are objected to because of the following informalities:
In claim 8, “a top surface of the rear edge portion” should be replaced with “the top surface of the rear edge portion” for consistency with the language added to claim 7.
In claim 9, “a side of the top surface of the rear edge portion” should be replaced with “the side of the top surface of the rear edge portion” for consistency with the language added to claim 7.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the side of the top surface of the rear edge portion” in the fourth-to-last line. There is insufficient antecedent basis for “the side” and “the top surface” in the claim. For purposes of examination, claim 16 will be interpreted as reciting “a side of a top surface of the rear edge portion” instead.
This same issue also applies to “the side of the top surface of the rear edge portion” in the third-to-last line of claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2014-136317 (“Sakano”) in view of U.S. Patent Application Publication No. 2012/0111473 (“Hasegawa”) and Japanese Patent Application Publication No. JP 2017-213702 (“Ryu”).
Regarding claim 7, Sakano discloses a device for producing an unvulcanized ring-shaped rubber member (the strip-like member sticking apparatus 10; see Figures 1A-B and paragraphs 1, 4-5, and 12 of the provided translation), the device comprising:
a transport conveyor (the sticking conveyor 12; see Figures 1A-B and paragraph 12) that transports an unvulcanized band-like rubber member (the side tread 20; see Id.) toward a forming drum (the forming drum 11; see Id.);
a rear edge bonding mechanism (the rear end holding hand 15; see Figures 1A and 2 and paragraph 13) that holds and bonds a rear edge portion of the band-like rubber member to the front edge portion on the outer circumferential surface (see Figures 6A-B and 8A-B and paragraphs 17-19); and
the front edge portion and the rear edge portion of the band-like rubber member wound around the outer circumferential surface being bonded by a preset allowable bonding margin (see paragraphs 18-19 and 25),
the rear edge bonding mechanism comprising a plurality of holding portions (the movable units 151-155; see paragraphs 13 and 18 and Figures 2 and 3A-B) arranged side by side in a width direction of the band-like rubber member (see Figure 2 and paragraph 13), and movement portions (the moving units 181-185; see paragraphs 13 and 18 and Figures 2 and 3A-B) that individually move each of the holding portions in a front-rear direction of the band-like rubber member (see Figure 2 and paragraph 13), and
before bonding the rear edge portion to the front edge portion, controlling an amount of movement of each of the movement portions in the front-rear direction using distribution data on a length of the band-like rubber member in the width direction (see Figures 6-8 and paragraphs 16-19), and thus a degree of elongation around a held portion of the rear edge portion in the front-rear direction that is held by each of the holding portions being adjusted (see Id.).
Sakano does not disclose a front edge arrangement mechanism that holds and disposes a front edge portion of the band-like rubber member onto an outer circumferential surface of the forming drum (at least not one that is distinct from the rear end holding hand 15, which was relied upon for the claimed rear edge bonding mechanism). As shown in Figures 5A-B of Sakano, the side tread 20 is attached to the forming drum 11 by raising the sticking conveyor 12. See paragraph 16. However, the use of separate mechanisms for attaching the front and rear edges of a strip to a forming drum is well known in the art. For example, see Figures 3A-D and 5A-C of Hasegawa, particularly the front end holding attaching means 40 and the rear end holding attaching means 50. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized separate mechanisms for attaching the front and rear edges of the side tread 20 to the forming drum 11 in Sakano if desired. This would represent a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B).
Sakano does not explicitly disclose a control unit configured to control movement of the transport conveyor, the front edge arrangement mechanism, and the rear edge bonding mechanism (including its movement portions). However, Sakano does reference “control data” in paragraph 20, and the use of a control unit for implementing the claimed functionality is well known in the art. See paragraph 42 of Hasegawa, for example. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sakano to include a control unit for controlling operation of the device. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).
Sakano does not disclose wherein the rear edge bonding mechanism comprises a pressing bar disposed on a side of a top surface of the rear edge portion and extending in the width direction, and the rear edge portion is pressed by moving the pressing bar toward the top surface of the rear edge portion, and thus the rear edge portion is bonded to the front edge portion on the outer circumferential surface.
Ryu is directed to a method and apparatus for joining strip-like members. See paragraph 1 of the provided translation. Specifically, an arrangement mechanism 3 arranges a front end portion 12a and a rear end portion 12b of a belt-like member 12 at predetermined positions on an outer peripheral surface of a forming drum 11. The arrangement mechanism 3 includes a suction means 5, a distal side pushing portion 6, and a rear side pushing portion 7. See paragraph 14 and Figures 1 and 5. The pushing portions 6, 7 have pressing members 6a, 7a at their lower ends that move up and down and that extend in the width direction of the belt-like member 12. See paragraph 17 and Figures 1-6. The pushing portion 7 is used to bond the front end portion 12a to the rear end portion 12b. See paragraph 34 and Figures 5-6.
It is well known in the art that a strip can be applied to a drum located above a conveyor belt (as in Sakano) or that a strip can be applied to a drum located below a conveyor belt, with the aid of gripping mechanisms positioned above the belt (as in Hasegawa and Ryu). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the length adjustment technique of Sakano to other known prior art arrangements, such as one like that of Hasegawa or Ryu. In such an arrangement, it would have been obvious to one of ordinary skill in the art to have included the pushing portion 7 of Ryu to help bond the ends of the side tread 20 of Sakano to one another, as taught by Ryu (see paragraph 34). This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The pressing member 7a would constitute the claimed pressing bar.

Regarding claim 8, modified Sakano discloses wherein each of the holding portions includes an adsorption pad that adsorbs a surface of the rear edge portion to hold the rear edge portion (see paragraphs 13 and 18 and Figures 2-3 of Sakano). Modified Sakano does not disclose that it is the top surface being adsorbed. However, it is well known in the art that a strip can be applied to a drum located above a conveyor belt (as in Sakano) or that a strip can be applied to a drum located below a conveyor belt, with the aid of gripping mechanisms positioned above the belt (as in Hasegawa and Ryu). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the length adjustment technique of Sakano to other known prior art arrangements, such as one like that of Hasegawa or Ryu.

Regarding claim 11, modified Sakano does not explicitly disclose wherein a movement velocity of each of the movement portions in the front-rear direction is set at an identical velocity. However, the moving units 181-185 of Sakano are identically constructed with corresponding motors 18M and ball screw mechanisms. See Figure 2 and paragraph 13. Accordingly, it is expected that the movable units 151-155 are moved at identical velocities. In addition, claim 11 is an apparatus claim, and the limitation that the movement velocities of the movement portions are identical does not limit the structure of the apparatus. “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sakano in view of Hasegawa and Ryu, as applied to claim 8 above, and further in view of U.S. Patent No. 5,935,377 (“Sergel”).
Regarding claim 9, modified Sakano does not disclose wherein each of the holding portions includes a needle shaped body capable of piercing from a position on a side of the top surface of the rear edge portion to a position midway in a thickness direction of the band-like rubber member.
Sergel is directed to a method and device for joining the ends of rubber strips. See lines 9-15 in column 1. Sergel discloses force-transmitting elements in the form of vacuum suction cups, stretching spikes, needle rings, or combinations thereof. The combination of needle rings and vacuum suction cups is advantageous because the vacuum suction cups provide thus provide only securing forces and the needle rings can transmit longitudinal forces in a secure manner for performing a stretching operation. See lines 27-36 in column 6. See also lines 25-52 in column 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used needle rings or stretching spikes in combination with the suction arrangement of Sakano to achieve the advantages disclosed by Sergel (see lines 27-36 in column 6). Further, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).
With respect to the limitation that the needle shaped body is “capable of” piercing from a position on a side of the top surface of the rear edge portion to a position midway in a thickness direction of the band-like rubber member, the needle rings and stretching spikes of Sergel are capable of performing this function.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakano in view of Hasegawa.
Regarding claim 12, please see the rejections of claims 7 and 11 except that Ryu is not needed to meet the limitations of claim 12.
With respect to the limitation “winding a predetermined length of the band-like rubber member on the outer circumferential surface of the forming drum by rotating the forming drum”, see paragraphs 16-17 of Sakano.
With respect to the limitation “the rear edge portion being held by a plurality of holding portions”, see paragraph 18 of Sakano.

Regarding claim 15, please see the rejections of claims 7 and 11 except that Ryu is not needed to meet the limitations of claim 15.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakano in view of Hasegawa, Sergel, and U.S. Patent No. 6,379,493 (“Berning”).
Regarding claim 16, please see the rejections of claims 7 and 9 except that Ryu is not needed to meet the limitations of claim 16.
As discussed above, it is well known in the art that a strip can be applied to a drum located above a conveyor belt (as in Sakano) or that a strip can be applied to a drum located below a conveyor belt, with the aid of gripping mechanisms positioned above the belt (as in Hasegawa). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the length adjustment technique of Sakano to other known prior art arrangements, such as one like that of Hasegawa. This would result in the holding portions of modified Sakano being located on the side of the top surface of the rear edge portion, as claimed.
With respect to the limitation that the needle shaped body projects obliquely rearward, Sergel is silent as to the projection direction of the stretching spikes or needle rings. However, Berning discloses a device for transporting strips of rubber or rubber-like synthetic material and for depositing the strips on an installation drum for pneumatic tires. See lines 33-39 in column 3. Needles that penetrate into the strips can be inclined toward the rear relative to the transport direction of the strips at an angle not greater than 55°. As a result of this inclination, a sufficiently reliable generation of force components in the transport direction and perpendicular to the transport direction is achieved during transfer to prevent slipping of the strips and provide reliable guidance. See lines 31-40 in column 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have oriented the needle-shaped bodies added to modified Sakano based on Sergel such that the bodies projected obliquely rearward since Berning teaches that this provides for reliable transport of rubber strips without slipping (see lines 31-40 in column 5).

Regarding claim 17, please see the rejection of claim 16, which references the rejections of claims 7 and 9.
With respect to the limitation “winding a predetermined length of the band-like rubber member on the outer circumferential surface of the forming drum by rotating the forming drum”, see paragraphs 16-17 of Sakano.
With respect to the limitation “the rear edge portion being held by a plurality of holding portions”, see paragraph 18 of Sakano.
With respect to the limitation that each of the holding portions “holds the rear edge portion by having the needle shaped body piercing to a position midway in a thickness direction of the band-like rubber member”, Berning discloses that the needles can penetrate the strips through essentially the entire thickness of the strips. See lines 34-39 in column 4 and lines 17-22 in column 7. When a needle penetrates almost all the way through a strip, then the needle is penetrating at least to a position midway in the thickness direction of the strip, as claimed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the needles to penetrate through essentially the entire thickness of the strips to make it possible to transport and deposit strips of arbitrary cross-sectional shape, as taught by Berning (see lines 34-39 in column 4).


Response to Arguments
The Applicant's arguments filed 10 August 2022 have been fully considered, but they are not persuasive.
The Applicant argues that there is no evidence that the Sakano holding mechanism bonds the rear edge portion to the front edge portion. The Examiner respectfully disagrees. Paragraph 19 of Sakano discloses that the movable units 151-155 hold the rear end of the side tread 20, the “rear end portion is moved to the position of the front end of the side tread 20 attached to the molding drum 11, and the front end portion and the rear end portion are crimped”. In order for this crimping to occur, the movable units 151-155 must have placed the front and rear end into contact in such a way that they were at least loosely bonded.
The Applicant argues that replacing the movable units 151-155 of Sakano with a bar as in Ryu would destroy the functionality and purpose of the Sakano invention and, therefore, would not have been obvious. The Examiner agrees. However, Sakano has not been modified to replace the movable units 151-155. The bar of Ryu is added to the existing structure of Sakano. See paragraphs 28-31 of the office action dated 10 May 2022. Notably, Ryu includes both pressing members 6a, 7a (bars) and suction means 5 (holding portions).
With respect to the limitation in claim 11 that “a movement velocity of each of the movement portions in the front-rear direction is set at an identical velocity”, the Examiner recognizes that, as argued by the Applicant, the features of an apparatus may be recited functionally. However, the limitation at issue does not describe structure by its function. It is a recitation of a method step. The Examiner respectfully suggests amending claims 11 and 15 to recite that the control unit is configured to control the movement portions such that a movement velocity of each of the movement portions in the front-rear direction is identical (so long as such a limitation is supported by the original disclosure).
With respect to the corresponding limitations in claim 12, as discussed in the office action dated 10 May 2022, the moving units 181-185 of Sakano are identically constructed with corresponding motors 18M and ball screw mechanisms (see Figure 2 and paragraph 13), such that it is expected that the movable units 151-155 are moved at identical velocities. See paragraph 19 of the office action. The Applicant responded that the movable units 151-155 may be moved at different velocities so that they can travel different distances in the same amount of time. Even in such an arrangement though, if at least two movable units 151-155 are being moved the same distance, then the limitations of claim 12 are met.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726